DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (US 2002/0119079 A1) in view of Fujita et al. (US 10,024,611 B2).

Claim 1:
Breuer discloses a plate heat exchanger (figs. 1-4, page 4, para [0051]), comprising
two metal plates (1, 6) (fig. 4, para [0052] and para [0081]), wherein
at least one of the plates (1) has channel structures (fluid ducts) (figs. 1-4, para [0021] and para [0060]),
the plates (1, 6) are joined to one another by a solder layer (3) away from the channel structures (fluid ducts) (fig. 4, para [0081]), and
the solder layer comprises eutectic microstructures (para [0071] and [0072]).
Breuer fails to disclose or fairly suggest eutectic microstructures having a longest dimension of less than 50 micrometers.  Instead, Breuer is silent on the size of the eutectic microstructures. 
Fujita discloses a heat exchanger comprising an aluminum alloy material having eutectic structures having lengths of 3 micrometers after heating form bonding (figs. 1-6, col. 1, lines 9-19 and col. 4, lines 17-24).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…a longest dimension of less than 50 micrometers…” is a variable which achieves the recognized result of satisfactorily balancing the bonding performance and the material strength during bonding (Fujita, col. 13, lines 47-55). One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the plate heat exchanger comprising eutectic microstructures in the solder layer joining the two metal plates of Breuer to having a longest dimension of less than 50 micrometers as taught by Fujita since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success.
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of having a longest dimension of less than 50 micrometers of eutectic microstructures of the solder layer because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 2:
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 1, wherein the eutectic microstructures are formed in solder accumulations (Breuer, 3) in a transition region from abutted areas of the plates (Breuer, 1, 6) to the channel structures (Breuer, fig. 4).

Claim 3:
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 1, wherein one of the plates (Breuer, 1, 6) is a base plate (Breuer, 6), and the other plate is a forming plate (Breuer, 1) (Breuer, figs. 1-4, para [0021], [0052], [0060], and [0080]).

Claim 4:
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 3, wherein the forming plate (Breuer, 1) comprises the channel structures (Breuer, fluid ducts) (Breuer, fig. 4, para [0081]).

Claim 5:
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 1, wherein the plates comprise an aluminum alloy (Breuer, para [0073] and Fujita, col. 1, lines 23-29). 

Claim 6:
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 5, wherein the aluminum alloy is a high strength aluminum alloy (Fujita, col. 3, lines 22-26 and 48-50).

Claim 7.
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 1, wherein at least one of the plates (Breuer, 1) comprises a connection opening (Breuer, 8) (Breuer, fig. 5, para [0098]).

Claim 8:
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 1, wherein at least one of the plates (Breuer, 1) comprises a connection opening (Breuer, 8), and a connection element (M8 screw) is in the connection opening (Breuer, 8) (Breuer, fig. 5, para [0098]).

Claim 9:
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 3, wherein the base plate (Breuer, 6) has a thickness of 0.5 to 5.0 millimeters (Breuer, para [0052]).

Claim 10:
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 3, wherein the base plate (Breuer, 6) has a thickness of 1.0 to 2.0 millimeters (Breuer, para [0052]).

Claim 11:
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 3, wherein the forming plate (Breuer, 1) has a thickness of 0.2 to 2.0 millimeters (Breuer, para [0052]).

Claim 12:
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 3, wherein the forming plate (Breuer, 1) has a thickness of 0.8 to 1.0 millimeters (Breuer, para [0052]).

Claim 13:
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 1.  The recitation "channel structures are formed by internal pressure forming " is a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP § 2113. The structure implied by the abovementioned steps is a plate heat exchanger having channel structures in at least on plate.
Breuer in view of Fujita renders obvious a plate heat exchanger having channel structure (fluid ducts) in at least one plate of the plate heat exchanger (Breuer, fig. 4, para [0081]).

Claims 15-17:
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 1, wherein at least one of the plates has a yield strength of more than 160 MPa (Breuer, para [0052]).  Breuer discloses the metal plate may be manufactured from stainless steel.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the yield strength of stainless steel is more than 160 MPa.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Breuer in view of Fajita as applied to claim 1 above, and further in view of Chen et al. (US 2009/0308585 A1).

Claim 14.
Breuer in view of Fujita renders obvious the plate heat exchanger according to claim 1, and, Breuer in view of Fujita fails to discloses or fairly suggest stiffness-increasing beads, that are not in fluid connection with channel structures.
Chen discloses metal plates (12’) with channel structures (18) and beads (ribs, 100) that are not located in the channel structures (18) (figs. 2-6, para [0006] and [0032]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the plate heat exchanger of Breuer in view of Fujita by providing stiffness-increasing beads in at least one of the plates as taught by Chen in order to aid in the fabrication of the plate assembly since it was known that stiffer plates have a greater tendency to maintain proper alignment within a stack of plates (Chen, para [0015]).  See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because both prior art references are drawn to heat exchangers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2015/0337413 A1) discloses high strength aluminum alloys having yield strength in excess of 160 MPa for use as material for heat exchangers due to very superior heat-dissipating properties.  Sainfort et al. (US 5,837,070) discloses an aluminum alloy sheet material having a yield strength in excess of 320 MPa.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726